EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marina Miller on 8/11/2021.
The application has been amended as follows: 
Claims
Claims 1-2 (Canceled)
Claim 3 (Currently Amended): A composition, comprising resistant dextrin and pyrroloquinoline quinone or a salt thereof, wherein the resistant dextrin is present at 0.3 to 23% by weight relative to a total weight of the composition.
Claim 4 (Canceled)
Claim 5 (Previously Presented): The composition of claim 3, wherein the composition is in a food or beverage form.
Claim 6 (Previously Presented): The composition of claim 3, wherein the composition is in a beverage form, and wherein a pH of the composition is from 1.5 to 8.
Claim 7 (Previously Presented): The composition of claim 6, wherein an aqueous solvent is present, and the aqueous solvent is hard water.
Claim 8 (Previously Presented): The composition of claim 6, further comprising carbon dioxide gas.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks, filed on 5/27/2021, in which claims 1 and 2 are cancelled and claims 3, 6 and 9 are amended to change the breadth and scope of the claims. No claims are newly added.
In view of the Examiner’s amendment above, claims 3 and 5-9 are pending in the instant application and are found to be allowable.

Priority
This application is a National Stage Application of PCT/JP2018/034120, filed on 9/14/2018.  The instant application claims foreign priority to JP 2017-206348 filed on 10/25/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 4/23/2020. 
Withdrawn Rejections
All rejection(s) of record for claim(s) 1, 2 and 4 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 5/27/2021, with respect to the rejection of claims 3, 5, 6 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi et al. (JP 2012-154081, 2013) and claims 3 and 5-8 under 35 U.S.C. 102(a)(1) as being anticipated by Asami et al. (JP 2015-092875, 2015), has been fully considered and is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate a composition comprising PQQ and resistant dextrin. However, PQQ is known in the art to be combined in food products with dietary fiber (see Otsubo et al, US 20100061969, ¶0196, PTO-892), wherein resistant dextrin is known in the food arts as a type of dietary fiber. Hence, prima facie, it would be obvious to use resistant dextrin as a suitable choice for a dietary fiber in a PQQ food composition. However, the instant specification present evidence of unexpected results, wherein when PQQ and resistant dextrin, at 0.3 to 23 wt%, are combined in aqueous solution the solubility of PQQ is markedly enhanced. This property of resistant dextrin, as specifically related to PQQ, is not recognized in the art. Therefore, the instant claims are found to be novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623